United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                        In The United States Court Of Appeals                             April 3, 2007
                                For The Fifth Circuit
                                                                                    Charles R. Fulbruge III
                                                                                            Clerk
                                          No. 06-30473
                                        Summary Calendar


BETTY J. VERDIN,

               Plaintiff–Appellant,

               v.

ALVIN VERDIN, Captain; KATHERINE M. VERDIN, Deputy; RAMBY CORMIER,
Deputy; TONY MANCUSO, Sheriff,

               Defendants–Appellees.



                           Appeal from the United States District Court
                              for the Eastern District of Louisiana
                                      No. 2:04-CV-02554


Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

       Betty J. Verdin, pro se, appeals the district court’s adverse summary judgment on her

fraud, identity theft and civil rights claims against the defendants, Alvin Verdin, Katherine

M. Verdin, Ramby Cormier, and Tony Mancuso. We affirm. Betty Verdin had ample

opportunity to conduct discovery and respond to the defendants’ summary judgment motion,

but she failed to “submit or identify evidence in the record to show the existence of a genuine

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
issue of material fact as to each element of the cause[s] of action.”1

        On appeal, Betty Verdin produced several documents that were not submitted to the

district court, but “[a]n appellate court may not consider new evidence furnished for the first

time on appeal and may not consider facts [that] were not before the district court at the time

of the challenged ruling.”2 Even if the documents Verdin submitted on appeal were

considered, they would not raise a fact issue as to any of Verdin’s claims.



AFFIRMED; SUPPLEMENTATION DENIED




        1
          Malacara v. Garber, 353 F.3d 393, 404 (5th Cir. 2003); see FED. R. CIV. P. 56(c) (Summary
judgment shall be granted “if the pleadings, depositions, answers to interrogatories, and admissions
on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact
and the moving party is entitled to a judgment as a matter of law.”).
        2
         Theriot v. Parish of Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999).

                                                    2